Citation Nr: 1540369	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an earlier effective date than January 29, 2009, for the granting of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating higher than 50 percent for PTSD and major depressive disorder (MDD) with alcohol dependence aggravated by peripheral neuropathy, bilateral lower extremities for the period prior to January 16, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) following a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD assigning an initial evaluation of 50 percent effective February 26, 2009.  The Veteran has appealed both the initial rating and the effective date of the award.

During the pendency of the appeal, in January 2015, the RO granted a 100 percent rating for the Veteran's service-connected PTSD and MDD with alcohol dependence assigning an effective date of January 16, 2014.  The Veteran still seeks an initial rating higher than 50 percent for this service-connected disability prior to January 16, 2014.


FINDINGS OF FACT

1. The Veteran's original claim for service connection for a nervous condition was received at the RO in March 1971, which was denied in an unappealed July 1971 rating decision.

2. The Veteran re-filed a claim for a nervous condition in October 1985, which was denied in a July 1974 VA notification letter on the basis that he had not submitted any new and material evidence.  The Veteran did not appeal this determination.

3. In December 1985, the Veteran again filed a claim for a nervous, which again was denied in a December 1985 VA notification letter on the basis that he had not submitted any new and material evidence.  The Veteran did not appeal this determination.

4. The Veteran re-filed the claim for a nervous condition and anxiety in January 1998, which was denied in an unappealed February 1998 rating decision.
5. In September 2003, the Veteran filed a claim for PTSD.  It was denied in a in an unappealed March 2004 rating decision.  

6. The Veteran again asked for his claim for PTSD to be reopened in January 2009, which was granted in an April 2010 rating decision effective January 29, 2009, the date of receipt of the petition to reopen the claim.

7. Prior to June 26, 2013, the occupational and social impairment from the Veteran's PTSD and MDD with alcohol dependence has most nearly approximated reduced reliability and productivity.

8. Resolving all doubt in the Veteran's favor, since June 26, 2013, his PTSD and MDD with alcohol dependence manifested in total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 29, 2009, for the granting of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

2. The criteria for entitlement to an initial rating higher than 50 percent for PTSD and MDD with alcohol dependence prior to June 26, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3. Since June 26, 2013, the criteria for entitlement for a 100 percent rating for PTSD and MDD with alcohol dependence have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA and private medical records are in the file. Determinations regarding the effective date of an award are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




II. Whether Entitlement to an Earlier Effective Date than February 26, 2009 is Warranted for the Granting of Service Connection for PTSD

The Veteran contends that he is entitled to an effective date earlier than January 29, 2009.   The Veteran claims that VA failed to obtain his medical records and when he filed his claim for PTSD in September 2003.  He also alleges that VA failed to explain in detail what was needed exactly when he had until October 2004 to file an appeal and failed to obtain his medical treatment records.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Here, the Veteran filed a claim for service connection for a nervous condition in March 1971.  It was denied in an unappealed July 1971 rating decision.  He refiled the claim in July 1974, which was also denied in July 1974.  He did not appeal this decision.  Subsequently, in December 1985, he filed a claim for a nervous condition, which was denied in December 1985.  The Veteran did not appeal.  Thereafter, in January 1998, he filed a claim for a nervous condition and anxiety, which was denied in an unappealed February 1998 rating decision.  In September 2003, the Veteran filed a claim for PTSD. This too was also denied in an unappealed March 2004 rating decision.  The Veteran refiled a claim for PTSD in January 2009, which was granted in an April 2010 rating decision effective January 29, 2009, the date of receipt of the petition to reopen the claim.

Unfortunately, the Board finds that an earlier effective date than January 29, 2009, for the granting of service connection for PTSD is not warranted.   In reaching this conclusion, the Board has considered the Veteran's allegations that VA failed to obtain his medical records and did not adequately notify of what evidence was needed for his appeal.  The Board observes that prior to the adjuctication of his claim for PTSD in March 2004, the Veteran was sent a VCAA letter in October 2003 advising him of his and VA's duties to assist in developing the claim.  Accordingly, VA obtained the Veteran's VA medical treatment records and tried to verify the Veteran's claimed stressors.  In the March 2004 rating decision, the Veteran was notified that his claimed stressors could not be verified and advised that he could submit further documentation with specific dates, names and places and his claim would be reconsidered.  The Veteran was further notified in a March 2004 letter that his claim for PTSD was denied and given VA Form 4107 "Your Rights to Appeal Our Decision," explaining his rights to appeal the RO's decision.  Thus, the Board concludes that VA satisfied its duty to assist the Veteran with his claim and that he was adequately appraised of his rights to appeal the March 2004 rating decision.  Since he chose not to exercise his right at that time, the March 2004 rating decision became a final and binding decision.  38 U.S.C.A. § 7105(c) (West 2015).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 38 C.F.R. 3.400(q), however, the effective date for a claim to reopen a previously denied claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  As such, the RO assigned the earliest possible effective date for its grant of the claim to reopen the previously denied claim for PTSD, which based on the procedural history as outlined in detail above was determined to be January 29, 2009.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an effective date prior to January 29, 2009, for the granting of service connection for PTSD.

III. Entitlement to an Initial Rating Higher than 50 Percent for the Veteran's Psychiatric Disabilities Prior to January 16, 2014

The Veteran seeks a higher initial rating for his psychiatric disabilities.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under that code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial rating higher than 50 percent for PTSD and MDD with alcohol dependence prior to January 16, 2014 has not been met.

Prior to January 16, 2014, the Veteran's PTSD and with alcohol dependence manifested as reduced reliability and productivity due to symptoms including a depressed affect, panic attacks, nightmares, anxiety attacks two to three times a month, disturbances of motivation and mood, irritability, anger, difficulty with falling and staying asleep, difficulty in establishing and maintaining effective work and social relationships.

Relevant evidence includes a July 2009 VA psychological examination.  The Veteran reported considerable difficulty with anxiety, especially when he tried to sleep or focused on his physical limitations.  He stated that he usually slept for two to three hours at a time and woke up for about a half hour until he was able to go back to sleep.  He often woke up sweating and gasping for breath.  He denied clear memories of nightmares related to war experiences.  The Veteran stated that he worried a great deal about his health and his inability to walk very far because of pain in his feet.  He relates his medical problems primarily to his diabetic neuropathy.  He rated his current level of depression as 10/10, stating it was quite severe, but that he did not have thoughts of suicide.  He reported that his wife retired from her job because of his health problems.  The Veteran valued their relationship and felt that she was a good companion.  However, at times, he worried about being a burden to her and his family.  He maintained contact with his children.  He denied active suicidal ideation and did not view suicide as an option because of his religious beliefs.  The Veteran described feeling considerable hopelessness about the future, especially when his medical problems interfered with his ability to do things that he used to do.  The examiner diagnosed the Veteran with PTSD, chronic; depressive disorder, not otherwise specified (NOS); alcohol dependence, in full remission; personality disorder, NOS.  

On mental status examination, the Veteran was fully oriented.  He presented as well groomed and had fair eye contact.  His speech was of normal rate and rhythm. There was no apparent impairment of thought processes or communication.  He was responsive to questions and his thoughts were logical and linear.  There were no signs of a thought disorder.  He did not voice any fixed delusional beliefs.  His affect was flat and his mood was reported as anxious and depressed.  He denied current suicidal ideation or homicidal ideation.  His content was appropriate.  The examiner noted that the Veteran did have generalized anxiety.  The Veteran also reported frequent irritability and emotional numbing.  The examiner commented that the Veteran suffered from chronic problems related to alcohol dependence, depressive disorder, and PTSD for many years.  The examiner believed that the Veteran suffered from longstanding personality disorder features.  He explained that many of the Veteran's family dysfunction problems in recent years appeared to be primarily related to many years of alcohol abuse.  The examiner, however, stated that the Veteran's depressive disorder and alcohol abuse problems were not directly related to his war trauma events.  He commented that the severity and onset of these symptoms appeared to be mostly related to the dissolution of his first marriage and his difficulty dealing with the aftermath.  The examiner stated that, in recent years, the Veteran's depression had mostly focused on his deteriorating health condition and his inability to continue in his work role.  The examiner observed the Veteran's quality of life has been greatly reduced for many years as a result of a combination of his PTSD, severe chronic alcohol dependence problems, depressive disorder, and personality disorder features.  This led the examiner to opine that about 30 % of the Veteran's emotional problems related in some way to his war experiences.

Moreover, psychological testing of the Veteran was consistent with the presence of PTSD (PCL-M score of 73) and a depressive disorder (Beck Depression Inventory II score of 45).  He was also elevated on the Beck Anxiety Inventory (score of 37) Results on personality testing were also consistent with the above diagnoses with his highest elevations on scales for anxiety disorder and personality proneness to alcohol dependence.  On the MCMI-III, he had significant but mild elevations on scales related to PTSD and dysthymia as well.  The examiner commented that this was somewhat atypical with a veteran suffering from PTSD, and noted the Veteran was not elevated on the avoidant personality scale on this measure.  In addition, there were several elevated scale scores on personality disorder measures related to paranoia, antisocial, negativistic, and sadistic traits.  There was no evident indication of a thought disorder or active suicidal ideation or homicidal ideation on testing.  His GAF score was 45.  In a November 2009 addendum opinion, the examiner concluded that the Veteran's PTSD most nearly approximated occasional decrease in work efficiency and intermittent periods of reduced reliability in his ability to perform occupational tasks.

The Veteran had another VA examination in March 2010 regarding his depression.  It was noted that the Veteran had not been seen by mental health in the last few
Years, but was prescribed Wellbutrin for depression by his private primary care physician.  The Veteran was married to his first wife before he entered the service.  They divorced after 17 years of marriage.  He was currently married for 15 years to his second wife.  He had two children from his first marriage and stated he was closed to them.  He is also close with his two stepchildren and six grandchildren.  He reported his functioning was very limited due to his medical problems and leg weakness; stopped doing all the pleasurable activities he used to enjoy.  The Veteran stated that he continued to spend time with his family.  He reported that his depression had worsened during the past 4 years.  His main stressors were constant pain and leg weakness that limited his activities.  He stated that he got angry easily, had difficulty sleeping at night, and woke up feeling like dying.  The Veteran expressed that at times he had passive suicidal ideation, but denied active suicide thoughts.  He described feeling down most of the time with some days worse than others.  The Veteran stated his energy was low and he had no appetite changes, but was gaining weight.  He reported having poor concentration.  

On mental status examination, he appeared clean, neatly groomed.  The examiner noticed that the Veteran used a walker.  His psychomotor unremarkable, but tense.  The examiner observed that the Veteran appeared to be in pain and shifted positions.  The Veteran's speech was unremarkable and spontaneous.  His affect was normal, but his mood was dysphoric.  He was oriented to person, time and place.  There was no evidence of delusions, suicidal ideation, homicidal ideation, hallucinations or inappropriate behavior.  His judgment and insight were normal.  The Veteran had ritualistic behavior such as checking the burners and lights multiple times.  He had anxiety attacks.  His remote memory was moderately impaired, but his recent and immediate memory was normal. The examiner noted that the Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran's depression caused deficiencies in his thinking, family relations, work and mood.  In addition, he noted that the Veteran previously drank heavily probably as form of self-medication.  The examiner observed that the worsening pain and weakness of lower extremities for about 4 years had a very significant impact on the Veteran's mood, mobility and inability to engage in any of the enjoyable activities he previously enjoyed.  He commented that the depression antedated the Veteran's severe neuropathy so it could not be caused by it, but that neuropathy had impaired his quality of life and worsened his depression.

During this relevant timeframe, a review of the Veteran's medical treatment records indicates that the Veteran received care for his psychiatric disabilities.  An August 2010 VA outpatient treatment record notes that the Veteran had reduced  his alcohol use to 1/2 pint three times weekly.  He denied suicidal ideation, but felt depressed, emotional, impatient, stressed out and had excessive worrying. 

A January 2011 VA outpatient treatment record reflects the Veteran's complaint of depression related to his physical problems.  A screening tool performed indicated he had moderately severe depression.  He stated that he was not suicidal and had no intent or no plan because of his love for his family, especially his grandkids.  

A March 2013 outpatient treatment record shows that the Veteran underwent a neurological psychological evaluation concerning his memory problems.  Upon mental status examination, the Veteran was alert, cooperative, and well-oriented to person, place, and time.  There were no observed abnormalities in movements or speech.  His thinking was logical and coherent, with no evidence of loose associations or other underlying thought disorder.  His affect was full in range, stable, and mood was unremarkable, although he did describe loss of motivation.

The Veteran's test results indicated that he currently performed in the mildly impaired range across most tests of attention and information processing.  Executive functioning was mostly intact.  However, he demonstrated fully intact memory retention, with no impression of rapid forgetting of newly learned information.  In other words, the pattern of performance did not show the typical hallmark signs of Alzheimer's type dementia.  The examiner observed that the Veteran's medical records showed significant vascular risk factors, including CT evidence of chronic subcortical and periventricular white matter changes that most likely reflected chronic microvascular ischemia.  He commented that the pattern of the Veteran's performance was most consistent with an impression of cognitive distractibility that was associated with the same underlying vascular problems that have resulted in subcortical and periventricular white matter changes.  Further, the examiner stated that the level of functioning dis not quite reach the level of "dementia" and a diagnosis of mild cognitive impairment remained appropriate.

A March 2013 outpatient treatment record noted the Veteran's statement that he was jealous his wife was gone most days of the week as she was in school and he sat home alone.  He described feeling more depressed over this situation and his inability to do much of anything due to morbid obesity.  He also stated that he did not like to be around people due to his size.  The Veteran reported thoughts of suicide, but stated that he would never do anything.  It was also noted that he was drinking up to December to treat the pain in his feet (neuropathy) but decided to stop when his primary care physician told him it would make his situation worse.  The clinician commented that although the Veteran had a diagnosis of PTSD, these symptoms were currently negative.

A June 2013 outpatient treatment record reflects that the Veteran made statements regarding shooting himself in the head if he had a gun.  He stated that was a few weeks ago, before his wife left him and before he entered rehabilitation.  The Veteran and his son-in-law both reported no weapons in the home.  The Veteran was going through an adjustment period without his wife and now depending on other family members to assist him at home.  He was hopeful that continued physical therapy would help him become more independent at home.  His son-in-law stated that the Veteran spent his time sitting and staring at the floor/wall, or watching TV, and was drinking heavily.  He further stated the Veteran was unable to care for himself and was currently a danger to himself because he was drinking heavily and taking pain medications daily.

The Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD and MDD with alcohol dependence prior to June 26, 2013.  In this regard, the Board notes that his PTSD and MDD with alcohol dependence has been manifested by symptoms of depression, difficulty sleeping and nightmares, avoidance, hypervigilance, irritability, anger and rage.  The Veteran has difficulty maintaining relationships with his children.  Therefore, the Board finds that the symptoms exhibited by the Veteran during the entire rating period more nearly approximate those contemplated by the 50 percent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Accordingly, The Board finds that a 100 percent rating is warranted since June 26, 2013 as evidenced by the June 2013 medical treatment records showing that his disability had increased in severity.  

Further, this claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD and MDD with alcohol dependence is inadequate, as there is nothing manifested outside the scope of the rating criteria.  As noted in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder. Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally. 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  The various symptoms endorsed by the Veteran produce a level of impairment found within the rating criteria.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an earlier effective date than January 29, 2009, for the granting of service connection for PTSD is denied.

Entitlement to an initial rating higher than 50 percent for PTSD and MDD with alcohol dependence aggravated by peripheral neuropathy, bilateral lower extremities for the period prior to June 26, 2013, is denied.

Entitlement to a 100 percent for PTSD and MDD with alcohol dependence aggravated by peripheral neuropathy, bilateral lower extremities, since June 23, 2013, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


